                    IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE
                               AT KNOXVILLE


UNITED STATES OF AMERICA                        )
                                                )
v.                                              )      No. 3:18-CR-143
                                                )
RANDY LEE CARVER and                            )
CHARLES LYNN LATHAM                             )


                                       ORDER

      The United States and defendant Charles Lynn Latham are directed to respond no

later than November 27, 2018, to the motion to continue trial [doc. 19] filed by defendant

Randy Lee Carver.

            IT IS SO ORDERED.

                                                      ENTER:



                                                              s/ Leon Jordan
                                                        United States District Judge
